Citation Nr: 0432688	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for right eye myopia 
and left eye astigmatic presbyopia.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of multiple imbedded foreign bodies in 
the left eye conjunctiva and the right eye cornea.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a cervical spine anterior fusion.

5.  Entitlement to a disability rating in excess of 10 
percent residuals of a shell fragment wound to the left arm 
with retained foreign bodies.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


REMAND

The veteran served on active duty from January 1967 to 
January 1970.  

The veteran testified before the undersigned at a hearing 
held in December 2000.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the Los Angeles, California Regional Office (RO) of 
the Department of Veterans Affairs (VA) in August 2004.  The 
day before his hearing, the veteran contacted his 
representative and reported that he now lived in Las Vegas, 
Nevada and would be unable to appear for the hearing.  The 
Board has granted the veteran's motion to reschedule the 
hearing.  38 C.F.R. § 20.704(c),(d) (2003).

Therefore, the case is remanded to the RO for the following 
action:

The veteran should be scheduled for a 
hearing before a Veteran's Law Judge in 
Las Vegas, Nevada. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

